As filed with the Securities and Exchange Commission on August 27, 2015 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1,499 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.1,499 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. DEEPA DAMRE, ESQ. WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS NEW YORK, NY 10019-6099 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x OnSeptember25, 2015, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 1,499 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until September25, 2015 , the effectiveness of the registration statement for the iShares Australian Dollar ETF, iShares British Pound ETF, iShares Canadian Dollar ETF, iShares Chinese Offshore Renminbi ETF, iShares Euro ETF, iShares Japanese Yen ETF, iShares Mexican Peso ETF, iShares New Zealand Dollar ETF, iShares Norwegian Krone ETF, iShares Singapore Dollar ETF, iShares Swedish Krona ETF, iShares Swiss Franc ETF, iShares Thai Offshore Baht ETF and iShares Turkish Lira ETF (the “Funds”), filed in Post-Effective Amendment No. 937 on July 30, 2013, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Funds was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date September 27, 2013 October 25, 2013 October 24, 2013 November 22, 2013 November 21, 2013 December 20, 2013 December 19, 2013 January 17, 2014 January 16, 2014 February 14, 2014 February 13, 2014 March 14, 2014 March 13, 2014 April 11, 2014 April 10, 2014 May 9, 2014 May 8, 2014 June 6, 2014 June 5, 2014 July 3, 2014 July 2, 2014 August 1, 2014 July 31, 2014 August 29, 2014 August 28, 2014 September 26, 2014 September 25, 2014 October 24, 2014 October 23, 2014 November 21, 2014 November 20, 2014 December 19,2014 December 18, 2014 January 16, 2015 January 15, 2015 February 13, 2015 February 12, 2015 March 13, 2015 March 12, 2015 April 10, 2015 April 9, 2015 May 8, 2015 May 7, 2015 June 5, 2015 June 4, 2015 July 2, 2015 July 30, 2015 August 28, 2015 This Post-Effective Amendment No. 1,499 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 937. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 1,499 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the27th day of August, 2015. iSHARES TRUST By: Manish Mehta* President Date: August 27, 2015 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1,499 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: August 27, 2015 John E. Martinez* Trustee Date: August 27, 2015 Cecilia H. Herbert* Trustee Date: August 27, 2015 Charles A. Hurty* Trustee Date: August 27, 2015 John E. Kerrigan* Trustee Date: August 27, 2015 Robert H. Silver* Trustee Date: August 27, 2015 Robert S. Kapito Trustee Date: August 27, 2015 Madhav V. Rajan* Trustee Date: August 27, 2015 Jane D. Carlin* Trustee Date: August 27, 2015 /s/ Jack Gee Jack Gee Treasurer Date: August 27, 2015 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: August 27, 2015 * Powers of Attorney, each dated March 25, 2015, for Manish Mehta, Jane D. Carlin, Mark Wiedman, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, John E. Martinez, Madhav V. Rajan, Robert S. Kapito and Jack Gee are incorporated herein by reference to PEA No. 1,490.
